The opinion of the Court was delivered by
Mr. Justice Cheves.
*318There is no doubt that there is a period at which the Court will quiet judgments, and the °f those claiming under them. But no time has hitherto been fixed; and the present case, from the uncertainty when the judgment was entered up, does not present a case in which it is fit to determine this point. The only question then before the Court is, whether the entering up of judgment, without giving notice to the opposite party to attend at the taxing of costs, is of itself cause for setting aside the judgment? and the Court are unanimously of opinion it is not. If it were, nine-tenths, and probably more, of the judgments in the state, might be set aside.. If it were otherwise doubtful, which the Court does not mean to say, the uniform practice, on such a point, ought to establish the law of the case. This motion must, therefore, be refused..
Grimké, Colcock, JVott, and Johnson, J. concurred.